DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. US PGPub. 2016/0035980 in view of Kim US PGPub. 2017/0125508. 	Regarding claim 1, Kong teaches an organic light emitting diode display substrate (101, fig. 4) having a subpixel region (region overlapping with 109, fig. 4; hereinafter called 109’) and an inter-subpixel region (region overlapping with 107, fig. 4; hereinafter called 107’), comprising:  	a base substrate (top layer of 101, fig. 4; hereinafter called 101’) [0040]; and  	an auxiliary cathode (111+107, fig. 4) [0043] and [0045] on the base substrate (101’);  	wherein the auxiliary cathode (111+107) comprises a transparent conductive sub-layer (111, fig. 4) [0045] and a conductive sub-layer (107, fig. 4) [0043] on a side .
 	However, Kong teaches that the conductive sub-layer (107) is made of any material as long as it is conductive and plays a supporting role [0043]. Therefore using a metallic material which is very well known in the art as a conductive material and has strength to act as a support would be obvious to one of ordinary skill in the art the time before the invention was effectively filed. 	Also, Kim teaches on organic light emitting diode display (fig. 5B) comprising an auxiliary cathode (CL+FP, fig. 5B) [0035] wherein the auxiliary cathode (CL + FP) comprises a transparent conductive sub-layer (CL, fig. 5B) [0116] and a metallic conductive sub-layer (FP2, fig. 5B) [0128], the metallic conductive sub-layer (FP2) is substantially in the inter-subpixel region (NEA1/NEA2) (Kim, fig. 5B, [0128]). 	Therefore, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the conductive material of Kong with the metallic conductive material of Kim because metals are is well known in the art and such substitution is art recognized equivalence for the same purpose (as electrical conductors) to obtain predictable results such as low electrical resistance (Kim, [0128]) (see MPEP 2144.06). 	Regarding claim 2, Kong in view of Kim teaches the organic light emitting 
 	Regarding claim 6, Kong in view of Kim teaches the organic light emitting diode display substrate of claim 5, wherein the metallic conductive sub-layer (107) is in contact with the transparent conductive sublayer (111); and  	the transparent conductive sub-layer (111) is in contact with the overcoat layer (110) (Kong et al., fig. 4).
 the conductive sub-layer (107) is formed substantially in the inter-subpixel region (107’) (Kong et al., fig. 4). 	But Kong fails to teach wherein the conductive sub-layer (107) is a metallic conductive sub-layer.
 	However, Kong teaches that the conductive sub-layer (107) is made of any material as long as it is conductive and plays a supporting role [0043]. Therefore using a metallic material which is very well known in the art as a conductive material and has strength to act as a support would be obvious to one of ordinary skill in the art the time before the invention was effectively filed. 	Also, Kim teaches on organic light emitting diode display (fig. 5B) comprising an auxiliary cathode (CL+FP, fig. 5B) [0035] wherein the auxiliary cathode (CL + FP) comprises a transparent conductive sub-layer (CL, fig. 5B) [0116] and a metallic conductive sub-layer (FP2, fig. 5B) [0128], the metallic conductive sub-layer (FP2) is substantially in the inter-subpixel region (NEA1/NEA2) (Kim, fig. 5B, [0128]). 	Therefore, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the .

 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. US PGPub. 2016/0035980 in view of Kim US PGPub. 2017/0125508 as applied to claim 11 above, and further in view of Lee et al. US PGPub. 2018/0095567. 	Regarding claim 12, Kong in view of Kim teaches the method of claim 11, wherein forming the transparent conductive sub-layer (111) comprises depositing a transparent conductive material (ITO, [0045]) on the base substrate (101’) but fails to teach wherein the depositing a transparent conductive material (ITO) is performed in a .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892